DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 25 February 2021. It is noted, however, that applicant has not filed a certified copy of the KR10-2021-0025354 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al., US Pat. 9,704,621.
 Regarding claims 1 and 2, Ogawa teaches a chip resistor component (see at least figure 2, col. 4, lines 45-55, and col. 6, line 60 to col. 7, line 24), comprising: 
a substrate 1 having one surface, and one side surface and the other side surface respectively connected to the one surface and facing each other in one direction;
a first terminal including a first internal electrode 21 (col. 5, lines 15-20) disposed on the one surface of the substrate, and a first external electrode (electrode 22 and plating 27) disposed on the one side surface of the substrate 1 to be connected to the first internal electrode 21;
a resistive layer 4 disposed on the one surface of the substrate, and including a first outermost pattern connected to the first internal electrode (overlap L5; see figure 2); and
a protective layer (layers 5 and 6) disposed on the one surface of the substrate to cover the resistive layer 4,
wherein the first outermost pattern of the resistive layer has a first region in contact with the first internal electrode (overlap L5; see figure 2), and a second region extending, in the one direction, from the first region towards the other side surface (extending towards electrode 3 from electrode 2),
wherein a ratio of a length of the second region L3 in the one direction to a length of the chip resistor component L1 in the one direction is 0.02 or more, and the second region in the one direction has the length of 20 µm or more (Ogawa teaches L1=1.6 mm and sum of L4 and L5= 0.2 mm.  Thus, the resistive element 4 not overlapped/second region L3 is about 1.2 mm.  Therefore, the second region L3 taught by Ogawa is greater than 20 µm, and the ratio of L3/L1=1.2 mm/1.6 mm=0.75. See at least col. 7, lines 20- 24.).
Regarding claims 3-5, Ogawa teaches the chip resistor component, wherein the protective layer comprises a first protective layer 5 and a second protective layer 6, wherein the first protective layer 5 comprises a glass component (glass material; col. 7, lines 35-38), and wherein the second protective layer 6 comprises a resin component (epoxy resin; see col. 7, lines 53-55).
Regarding claim 6, Ogawa teaches the chip resistor component, wherein the second protective layer (layer 6) comprises one surface in contact with the first protective layer 5, and a portion of one surface of the second protective layer 6 extends to penetrate through each of the first protective layer 5 and the resistive layer 4 (see figure 2; portions 431 and 432).
Regarding claims 8 and 9, Ogawa teaches the chip resistor component, wherein the first external electrode comprises a plating layer 27, and the plating layer comprises at least one of nickel and tin (plating layer 27 comprises of Ni, Sn, Cu and/or Au; see col. 8, lines 1-2).
Regarding claim 10, Ogawa teaches the chip resistor component, further comprising, a second internal electrode 31 (see figure 2) disposed on the one surface of the substrate to be spaced apart from the first internal electrode 21, and a second external electrode 32 disposed on the other side surface of the substrate to be connected to the second internal electrode 31.
Regarding claim 11, Ogawa teaches the chip resistor component, wherein the resistive layer 4 further comprises a second outermost pattern (L5 right side; figure 2) connected to the second internal electrode 31.
Regarding claims 12 and 13, Ogawa teaches the chip resistor component, wherein a thickness of the first region (see region L5 in figure 2 of the resistive element) is reduced in the one direction towards the one side surface, and wherein a thickness of the first region is less than a thickness of the second region (resistive element 4 reduces in thickness towards the electrode 2; see figure 2).
Regarding claim 14, Ogawa teaches a chip resistor component (see at least figure 2, col. 4, lines 45-55, and col. 6, line 60 to col. 7, line 24), comprising:
a substrate 1 having one surface, and one side surface and the other side surface respectively connected to the one surface and facing each other in one direction;
a first terminal 2 including a first internal electrode 21 (col. 5, lines 15-20) disposed on the one surface of the substrate, and a first external electrode (electrode 22 and plating 27) disposed on the one side surface of the substrate to be connected to the first internal electrode 21;
a resistive layer 4 disposed on the one surface of the substrate 1, and including an outermost pattern connected to the first internal electrode (overlap L5); and
a protective layer 5 disposed on the one surface of the substrate to cover the resistive layer 4,
wherein the outermost pattern of the resistive layer has a first region (overlap L5) in contact with the first internal electrode 21, and a second region extending (to electrode 3), in the one direction, from the first region towards the other side surface,
wherein the second region in the one direction has a length of 20 µm or more (Ogawa teaches L1=1.6 mm and sum of L4 and L5= 0.2 mm.  Thus, the resistive element 4 not overlapped/second region L3 is about 1.2 mm.  Therefore, the second region L3 taught by Ogawa is greater than 20 µm.  See at least col. 7, lines 20- 24.).
Regarding claims 15-17, Ogawa teaches the chip resistor component, wherein the protective layer comprises a first protective layer 5 and a second protective layer 6, wherein the first protective layer 5 comprises a glass component (glass material; col. 7, lines 35-38), and wherein the second protective layer 6 comprises a resin component (epoxy resin; see col. 7, lines 53-55).
Regarding claims 19 and 20, Ogawa teaches the chip resistor component, wherein a thickness of the first region (see region L5 in figure 2 of the resistive element) is reduced in the one direction towards the one side surface, and wherein a thickness of the first region is less than a thickness of the second region (resistive element 4 reduces in thickness towards the electrode 2; see figure 2).


Claim(s) 1, 3-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoura et al., US Pub. 2016/0247610.
Regarding claim 1, Shinnoura teaches a chip resistor component (see at least figures 18-20 and paragraphs 155-179), comprising: 
a substrate 1 having one surface (top surface), and one side surface (side surface) and the other side surface (another side surface) respectively connected to the one surface and facing each other in one direction (X-X direction; see figured 18 and 19);
a first terminal including a first internal electrode 31 disposed on the one surface of the substrate (top), and a first external electrode (comprising of layers 33-35; see paragraphs 0159-0160) disposed on the one side surface of the substrate 1 to be connected to the first internal electrode 31;
a resistive layer 2 (paragraph 0159) disposed on the one surface of the substrate, and including a first outermost pattern connected to the first internal electrode (beveled overlapping portion; see figure 20); and
a protective layer 51 disposed on the one surface of the substrate to cover the resistive layer 2,
wherein the first outermost pattern of the resistive layer has a first region (beveled end region) in contact with the first internal electrode, and a second region extending (flat region), in the one direction, from the first region towards the other side surface,
wherein a ratio of a length of the second region in the one direction to a length of the chip resistor component in the one direction is 0.02 or more (see figures 18 and 19).
Regarding claims 3-5, Shinoura teaches the chip resistor component, wherein the protective layer 5 comprises a first protective layer 51 and a second protective layer 52, wherein the first protective layer 51 (glass paste; see paragraph 0163) comprises a glass component, and wherein the second protective layer 52 comprises a resin component (epoxy resin; see paragraph 0165).
Regarding claim 6, Shinoura teaches the chip resistor component, wherein the second protective layer 52 comprises one surface in contact with the first protective layer 51, and a portion of one surface of the second protective layer 52 extends to penetrate through each of the first protective layer 51 and the resistive layer 2 (see figure 19).
Regarding claims 8 and 9, Shinoura teaches the chip resistor component, wherein the first external electrode (layers 33-35) comprises a plating layer, wherein the plating layer comprises at least one of nickel 34 (Ni; see paragraph 0160) and tin 35 (Sn; see paragraph 0161).
Regarding claim 10, Shinoura teaches the chip resistor component, further comprising,
a second internal electrode (also 31 on the right side of the substrate; see figures 18 and 19) disposed on the one surface of the substrate to be spaced apart from the first internal electrode 31, and a second external electrode (33-35) disposed on the other side surface of the substrate to be connected to the second internal electrode 31.
Regarding claim 11, Shinoura teaches the chip resistor component, wherein the resistive layer 2 further comprises a second outermost pattern connected to the second internal electrode (see figures 18 and 19).
Regarding claims 12 and 13, Shinoura teaches the chip resistor component, wherein a thickness of the first region is reduced in the one direction towards the one side surface (see figure 20), and a thickness of the first region is less than a thickness of the second region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Shinoura et al.
Ogawa teaches the claimed invention except for the second protective layer having portions respectively disposed in holes in the first protective layer and the resistive layer. 
Shinoura teaches a resistive element 2, in a shape of a serpentine (see figure 16), allowing the protective layer 52 to reach upper surface of the substrate 1.  Shinoura teaches various different shaped resistive elements may be used, and specifically uses the serpentine shaped resistive element for the purpose of increasing the accuracy of the resistance value (paragraph 0154).     
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Shinoura with Ogawa, since resistive elements may take on various shapes, however, having a serpentine shaped resistive element as taught by Shinoura allows for accurate resistance value control.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoneda, Urano, Tsukada et al., Takeuchi et al., Washizaki et al., teach thickness change to the resistive elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833